TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00050-CR




Teodoro Benavides, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 2044396, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was due to be filed on March 14, 2005.  The court reporter did
not respond to the Clerk’s notice that the record is overdue.
Appellant is represented by appointed counsel on appeal, as he was at trial.  We
assume that if there were any question whether appellant is indigent, the district court would not
have appointed counsel.
If it has not already done so, the district court shall order the preparation of the
reporter’s record at no cost to appellant.  The court reporter for the 331st District Court, Ms. Cathy
Mata, is ordered to file the reporter’s record no later than May 27, 2005.  See Tex. R. App. P.
35.3(b).  No further extension of time will be granted.  See Tex. R. App. P. 37.3(a)(2).
 

It is ordered April 21, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish